Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 3, 2022

                                     No. 04-21-00372-CV

                              EAGLE ROCK TIMBER, INC.,
                                      Appellant

                                               v.

               ROCK HARD RENTAL, LLC and Solid Rock Crushing, LLC,
                                 Appellees

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 18992B
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER

        Appellees Solid Rock Crushing, LLC and Rock Hard Rentals, LLC have filed a motion
for extension of time to file their appellees’ brief. The motion is GRANTED. Appellees’ brief is
due April 12, 2022. No further extensions will be granted absent extenuating circumstances.




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court